In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00191-CR
                                                ______________________________
 
 
 
                         IN RE: 
REQUEST FOR COURT OF INQUIRY
 
 
                                                                                                  

 
 
                                       On Appeal from the 402th
Judicial District Court
                                                             Wood County, Texas
                                                            Trial
Court No. 12,169
 
                                                          
                                        
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Ricky
Williams attempts to appeal the ruling of the 402nd Judicial District Court of
Wood County denying his motion to convene a court of inquiry pursuant to
Chapter 52 of the Texas Code of Criminal Procedure.  Because the Legislature has not provided a
right of appeal, we dismiss this appeal for want of jurisdiction.
            A
court of inquiry is a criminal proceeding authorized by and conducted according
to Chapter 52 of the Texas Code of Criminal Procedure.  See
Tex. Code Crim. Proc. Ann. art.
52.01–.09 (Vernon 2006).  When a district
judge, acting in his capacity as magistrate, has probable cause to believe an
offense has been committed against the laws of this state, he may request that
the presiding judge of the administrative judicial district appoint a district
judge to commence a court of inquiry.  Tex. Code Crim. Proc. Ann. art.
52.01(a).  The appointed judge may summon
and examine any witness in relation to the offense in accordance with the
procedural rules established in Chapter 52. 
Id.  If it appears from a court of inquiry an
offense has been committed, the judge shall issue a warrant for the arrest of
the offender as if the complaint had been made and filed.  Tex.
Code Crim. Proc. Ann. art. 52.08.  Implicit in the denial of a motion to convene
a court of inquiry is a finding by the court presented with such a motion that
no probable cause existed that the complained-of offense had been
committed.  Chapter 52 does not provide
for an appeal from the judge’s determination. 
In re Court of Inquiry, No. 06-10-00171-CR,
2010 WL 3894220 (Tex. App.––Texarkana Oct. 6, 2010, no pet. h.); In re Court of Inquiry, 148 S.W.3d 554,
555 (Tex. App.––El Paso 2004, no pet.). 
A party may appeal only that which the Legislature has authorized.  Olowosuko
v. State, 826 S.W.2d 940, 941 (Tex. Crim. App. 1992); McCarver v. State, 257 S.W.3d 512 (Tex. App.––Texarkana 2008, no
pet.).
            In
the absence of statutory authorization for an appeal from the magistrate’s
determination made in connection with the court of inquiry, we conclude that
Williams does not have a right of appeal. 
Therefore, we dismiss the appeal for want of jurisdiction.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          October
19, 2010
Date Decided:             October
20, 2010
 
Do Not Publish